 NOT FOR PUBLICATION
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


        CHAMBERS OF                                               MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                       50 WALNUT ST.
 UNITED STATES DISTRICT JUDGE                                             NEWARK, NJ 07101
                                                                             973-645-5903


                                        August 7, 2019


Mark B. Frost & Associates
Ryan Lockman, Esq.
1515 Market Street, Suite 1300
Philadelphia, PA 19102-1929
Counsel for Plaintiff

Brach Eichler L.L.C.
Eric Magnelli, Esq.
1010 Eisenhower Parkway
Roseland, NJ 07068-1067
Counsel for Defendant James Shea

Corporation Counsel
Jersey City Law Department
Scott W. Carbone, Esq.
City Hall – 280 Grove Street
Jersey City, NJ 07302
Counsel for Defendant City of Jersey City


               LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Goldrich v. City of Jersey City, et al.
               Civil Action No. 15-885 (SDW) (LDW)

Counsel:

       Before this Court is Magistrate Judge Leda Dunn Wettre’s (“Judge Wettre”) Report and
Recommendation (“R&R”), dated June 26, 2019, recommending that Defendants the City of
Jersey City (“Jersey City”) and James Shea’s (“Shea”) (collectively, “Defendants”) Motion for
Attorneys’ Fees and Costs be granted in part and denied in part. (ECF No. 252.) Plaintiff David
Goldrich (“Plaintiff”) and Defendants filed their respective objections on July 10, 2019 and
responded to each other’s objections on July 24, 2019. (ECF Nos. 260-63.) For the reasons
discussed below, the matter is REMANDED to the magistrate judge.
   I.      STANDARD OF REVIEW

        The Federal Magistrates Act, 28 U.S.C. § 631, et seq., “authorizes district courts to refer
nondispositive and dispositive motions to magistrate judges.” Equal Emp’t Opportunity Comm’n
v. City of Long Branch, 866 F.3d 93, 98-99 (3d Cir. 2017). Generally, magistrate judges may hear
and decide non-dispositive matters, but must submit proposed findings of fact and
recommendations to the district judge regarding dispositive matters. See 28 U.S.C. §
636(b)(1)(A)-(B); Fed. R. Civ. P. 72(a)-(b). However, “a magistrate judge may also utilize a report
and recommendation to resolve non-dispositive motions.” Mahanandigari v. Tata Consultancy
Servs., No. 16-8746, 2018 WL 378122, at *3 (D.N.J. Jan. 11, 2018) (citations omitted).

       “The standard of review of a magistrate judge’s determination depends upon whether the
motion is dispositive or non-dispositive.” Id. Non-dispositive motions decided by a magistrate
judge may only be set aside by the district court if the “order is found to be clearly erroneous or
contrary to law.” Fed. R. Civ. P. 72(a); L. Civ. R. 72.1(c)(1). Conversely, dispositive motions
heard by magistrate judges are subject to de novo review by the district court. 28 U.S.C. §
636(b)(1)(C); Fed. R. Civ. P. 72(b); L. Civ. R. 72.1(c)(2). Upon review, the district court judge
“may accept, reject, or modify, in whole or in part, the findings or recommendations made by the
magistrate judge. The judge may also receive further evidence or recommit the matter to the
magistrate judge with instructions.” 28 U.S.C. § 636(b)(1)(C).

   II.     DISCUSSION
        This Court assumes the parties’ familiarity with the factual background and procedural
history in this matter and thus will only summarize those facts relevant to the June 26, 2019 R&R.

        On January 29, 2018, Defendants moved for sanctions pursuant to Federal Rule of Civil
Procedure 37(e), which addresses potential sanctions should a party fail to preserve electronically
stored information. (ECF No. 144.) By way of a Letter Opinion and Order, dated September 19,
2018, this Court adopted Judge Wettre’s recommendation that Plaintiff pay Defendants the
expense of their forensic computer expert and reasonable attorneys’ fees for Defendants’ Motion
for Sanctions. (ECF Nos. 182-83.)

        On March 8, 2019, Defendants filed a Motion for Attorneys’ Fees and Costs, requesting an
award of “$114,857.20 as reimbursement for the fees and costs they expended solely because
Plaintiff violated a Court Order and spoliated evidence.” (ECF No. 229-1 at 1; see generally ECF
No. 229.) Plaintiff opposed the motion on April 15, 2019, and Defendants replied on April 22,
2019. (ECF Nos. 238, 241.) Thereafter, at Judge Wettre’s direction, defense counsel filed
supplemental declarations with invoices on June 10, 2019 and June 17, 2019. (ECF Nos. 248-49,
251.) On June 26, 2019, Judge Wettre issued an R&R, recommending that this Court grant in part
and deny in part Defendants’ motion. (ECF No. 252.) Specifically, Judge Wettre recommended
an award of reasonable fees and expenses in the amount of $51,528.45. (Id. at 2.)

       It is indisputable that this Court’s September 19, 2018 Order imposed sanctions on Plaintiff
by ordering him to pay Defendants the expense of their forensic expert and reasonable attorneys’


                                                2
fees for Defendants’ Motion for Sanctions. (ECF No. 183.) Thus, it is disingenuous for Plaintiff
to now argue that “no fees or costs should be awarded at all.” (ECF No. 262 at 1.) However, in
order to conduct a fully informed review of Judge Wettre’s recommendation that Defendants be
awarded $51,528.45, this Court requires the magistrate judge to set forth in further detail all that
was considered in determining that such a valuation was reasonable.

   III.    CONCLUSION

       For the reasons set forth above, the matter is REMANDED for an amplification of the
magistrate judge’s conclusions. An appropriate Order follows.


                                                             /s/ Susan D. Wigenton
                                                          SUSAN D. WIGENTON, U.S.D.J

Orig: Clerk
cc:   Parties
      Leda Dunn Wettre, U.S.M.J.




                                                 3
